~ Case 7:19-mj-02336 Document 1 Filed on 09/30/19 in TXSD Page 1 of 1

United States District Court
AO 91 (Rev 8/01) Criminal Complaint Southem District of Texas

United States District Court | SEP 30-2019.

SOUTHERN  -:pISTRICT oF TEXAS David J. Bradley, Cleric
MCALLEN DIVISION .

 

4

UNITED STATES OF AMERICA
Ve — CRIMINAL COMPLAINT
Zarel Julio Colin-Flores ,
L . Case Number: M-19-233¢-M
IAE YOB: 1995
Mexico o _

(Name and Address of Defendant)
I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about “September 29, 2019 in Hidalgo ; County, in -

the : Southern District of Texas.
(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Mexico in pursuance of law, and thereafter’

was found near Penitas, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the Secretary
’ of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United States;

 

in violation of Title __8 __ United States Code, Section(s) ~ 1326 - (Felony)
I further state that I am a(n) Border Patrol Agent and that this complaint is based on the
following “facts:

Zarel Julio Colin-Flores was encountered by Border Patrol Agents near Penitas, Texas on September 29, 2019. The investigating agent
established that the defendant was an undocumented alien and requested record checks. The defendant claims to have illegally entered .
the United States on September 29, 2019, near Hidalgo, Texas. Record checks revealed the defendant was formally deported/excluded
from the United States on April 6, 2018 through Hidalgo, Texas. Prior to deportation/exclusion the defendant was instructed not to
return to the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On March
14, 2019, the defendant was convicted of 8 USC 1326 and sentencéd to time served and one (1) year supervised release term.

apprvt/ by Seth V. Gewblinth, ALUSA

Qos bh 4 (0/1 | . | HS

Continued on the attached sheet and made a part of this complaint: [-Jves: [X]Ne my a

 

Signature of Complainant

September 30, 2019 BS OF 4 —— Carlos A Sanchez Border Patrol Agent '

Vea

 

Peter E. Ormsby , U.S. Magistrate Judge oy
Name and Title of Judicial Officer { , ‘Signature of Judicial Officer /
